 In the Matter of H.L.RUGGLES& COMPANYandCHICAGOPRINTINGPRESSMEN'SUNION No.3, AND FRANKLINUNIONNo.4,AFFILIATEDWITH1.P. P. AND A. U. OF N. A.) A. F. OF L.In the Matter of H.L.RUGGLES& COMPANYand.CHICAGOTYPOGRAPHI-CAL UNION No. 16, I. T. U., A. F. of L.Cases Nos. 13--R-2560 and 13-R-3593 respectively.DecidedSeptember 16, 191,4Mr. Otto A. Jaburek,of Chicago, Ill., for the Company.Messrs.Peter FinkelandJames F. Doyle,of Chicago, Ill., for thePressmen's and Franklin Unions.Mr. Edward F. Landwehr,of Chicago, Ill., for the TypographicalUnion._Mr. Jack Mantel,of counsel to the Board.DECISION°ANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASE.Upon a joint petition duly filed by Chicago Printing Pressmen'sUnion No. 3, and Franklin Union No. 4, both affiliated with I. P. P.and A. U. of N. A., A. F. of L., herein called the Pressmen andFranklin, respectively, and upon a separate petition duly filed byChicago Typographical Union No. 16, I. T. U., A. F. of L., hereincalled the Typographical, each alleging that a question affecting coin-merce had arisen concerning the representation of employees of H. L.Ruggles & Company, Chicago, Illinois, herein called the Company,the National Labor Relations Board provided for an appropriate con-solidated hearing upon due notice -beforeWilliam J. Scott, TrialExaminer. Said hearing was held at Chicago, Illinois, on August 22,1944.The Company, the Pressmen, Franklin, and Typographicalappeared and participated.All parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner's rul-ings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.58 N L R.B,No.62.308 H. L. RUGGLES& COMPANY309Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THEBUSINESS OF THE COMPANYH. L. Ruggles & Company, an Illinois corporation, is engaged incommercial and job printing at its plant located in Chicago, Illinois.During the calendar year 1943, the Company purchased raw materials,principally consisting of paper, amounting to $40,000 in value, prac-tically all of which was shipped to its plant from points outside theState of Illinois.During the same period, the Company's finishedproducts amounted to $150,000 in value, of which 50 percent wasshipped to points outside the State.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDChicago Printing Pressmen's Union No. 3, and Franklin UnionNo. 4, both locals of International Printing Pressmen and Assistants'Union of North America, affiliated with the American Federation ofLabor, are labor organizations admitting to membership employeesof the Company.Chicago Typographical Union No. 16, a local of InternationalTypographical Union, affiliated with the American Federation,ofLabor, is a labor organization admitting to membership employeesof the Company.III.THE QUESTIONS CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Pressmenand Franklin, and the Typographical as the exclusive bargainingrepresentatives of its employees until they have been certified by theBoard in appropriate units.Statements of a Board agent, introduced into evidence at the hear-ing, indicate that the Pressmen and Franklin, and the Typographicalrepresent a substantial number of employees in the units hereinafterfound appropriate.'We find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.2The Board agent reported that the Pressmen and Franklin submitted six applicationformembership cards, and that there are eight employees in the appropriate unit.Theboard agent further reported that the Typographical submitted one application for mem-bership card, and that there are three employees in the appropriate unit. 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE APPROPRIATE UNITS 'Pressmenand Franklin contend that all pressmen and assistants tothe pressmen, including the cutter, foremen and assistant foremen,but `excluding all other employees of the Company constitute anappropriate unit for the purposes of collective bargaining.Typographical claims as appropriate a separate unit of hand com-positors, lock-up and line-up men, and foreman, except for the super-intendent and office employees.The Company's position is that asingle plant-wide unit consisting of all the production employees isappropriate,' for the reasons that all the employees work on the samefloor in one large room, and that there are only 16 workers involved.However, the separate units as contended for by the unions followwell-established craft lines in the printing industry, and the recordreveals no reason for deviating therefrom.The Company furtherobjects to the inclusion of the cutter in the pressmen's unit, on thegrounds that this employee should be part of a bindery workers unit..The record shows that the cutter works with the'-pressmen, and notwith the-bindery employees.We shall therefore include the cutterin thepressmen's unit.We find that (1) all pressmen and assistant pressmen of the Coin-pany including the cutter, foremen and assistant foremen,2 but exclud-ing allother employees of the Company, and (2)- all hand compositors,lock-up and line-up men, and foreman," excluding the superintendentand office employees, constitute separate appropriate units for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the "questions concerning representation whichhave arisen be resolved by elections by secret ballot among the,.em-ployees in each;of the- appropriate'units,who were employed duringthe pay-roll period immediately preceding the date of the Directionof Elections herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelationsBoard by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is hereby-2 The inclusion of foremen and assistant foremen is in accordwith their traditional rep-resentationin the printing industry.Matter of W. F. Halt PrintingCo , 51 N. L. R. B.640;Matterof Con P. CurranPrintingCo., 56 N L.R. B. 159.3 See footnote 2,supra. H. L. RUGGLES& COMPANY311DIREOrEDthat, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with H. L. Ruggles &Company, Chicago, Illinois, elections by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under direction and supervision of theRegional Director for the Thirteenth Region, acting in this matteras agent for the National Labor Relations Board, and subject to Arti-cle III, Sections 10 and 11, of said Rules and Regulations, among theemployees in each of the units found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring the said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateofthe election, to determine (1) whether or not the employees in unit1 desire to be represented by Chicago Printing Pressmen's Union No. 3,and Franklin Union No. 4, affiliated with I. P. P. and A. U. of N. A.,A. F. of L., for the purposes of collective bargaining, and (2) whetheror notthe employees in unit 2 desire to be represented by ChicagoTypographical Union No. 16, I. T. U., A. F. of L., for the purposesof collectivebargaining.'